33 F.3d 51
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James GILBERT, Plaintiff Appellant,v.Richard LANHAM, Sr., Commissioner;  Earl D. Beshears,Warden;  B. Irvin, Security Chief;  OfficerJohnson;  John Peterson, Defendants Appellees.
No. 94-6637.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided August 16, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-94-1174-S)
James Gilbert, appellant Pro Se.
D.Md.
DISMISSED.
Before HALL, LUTTIG and WILLIAMS, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order dismissing some, but not all, of the persons named as defendants in Appellant's civil action under 42 U.S.C. Sec. 1983 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Appellant's motion for appointment of counsel